Citation Nr: 1217902	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-13 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1985 and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective April 16, 2004. 

In September 2010, a hearing was held before the undersigned Veterans Law Judge.  In February 2011, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a current VA examination.


FINDINGS OF FACT

1.  VA audiometric test results from November 2005 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

2.  VA audiometric test results from June 2009 show that the Veteran had level II hearing in his right ear and level II hearing in his left ear.

3.  VA audiometric test results from April 2011 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
   
Here, the Veteran is challenging the initial evaluation assigned for the grant of service connection for bilateral hearing loss.  Where service connection has been granted, and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Furthermore, the VA sent letters in February 2005 and December 2007 that, together, fulfilled the requirements of section 5103(a) and Dingess, and his claim was readjudicated in a March 2008 Statement of the Case (SOC), July 2009 Supplemental Statement of the Case (SSOC), and June 2011 SSOC.  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his military treatment records and VA treatment records.  Lastly, the Veteran was provided with a thorough and contemporaneous VA examination in April 2011 where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's hearing loss disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

The Board is also satisfied that the AMC substantially complied with the Board's September 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide the Veteran with a current VA examination, to obtain complete copies of any recent VA treatment records, to interpret the January 2008 audiogram of record, and to readjudicate the Veteran's claim.  The Veteran was provided with a current VA examination, all relevant VA records were obtained, and, audiogram interpretation is no longer required as the Board has determined that it can decipher the private audiogram chart into numerical data.  See Savage v. Shinseki, 24 Vet. App. 259, 272 (2011) (acknowledging that the  Board may interpret results from a private audiometric graph where it has the expertise to do so); cf. Kelly v. Brown, 7 Vet. App. 471, 474   (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Thus, there is no prejudice to the Veteran as a result of the VA examiner's failure to interpret the January 2008 audiogram.  The Veteran's claim was readjudicated in a June 2011 SSOC. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met and the AMC substantially complied with the Board's remand directives, there is no prejudice to the Veteran in adjudicating this appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ specifically clarified the issues on appeal.  See September 2010 Board Hearing Trans., p. 2.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the May 2011 Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board will proceed to adjudicate the claims based on the current record.

II.  Increased Rating Claim

In a February 2007 rating decision, the Boston RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 16, 2004.  The Veteran contends that he is entitled to a compensable rating as he requires hearing aids and asserts that his hearing loss interferes with his employment as a construction equipment operator and his ability to engage in conversation in day-to-day life.  See May 2008 appeal.

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  Id. at 126.  Here, the record shows consistent symptoms with regard to the rating criteria so the assignment of staged ratings is not applicable.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI, or, in certain circumstances, Table VIA; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  In increased rating claims, an appellant's lay statements alone may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability"). 

If lay evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board is responsible for evaluating all pertinent medical and lay evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran underwent a VA (QTC) audiological evaluation in November 2005.  He was diagnosed with bilateral moderate high-frequency hearing loss.  The examiner recommended continued use of a left ear hearing aid and the introduction of a right ear hearing aid.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
55
55
LEFT
15
20
30
60
65

The average puretone threshold for the Veteran's right ear was 40 decibels, and the average puretone threshold in the Veteran's left ear was 43.75 decibels.  On the Maryland CNC test, the Veteran received a score of 92 percent for both ears.  The November 2005 results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable disability rating using Table VI.  Table VIa is inapplicable as the Veteran does not have (1) puretone thresholds of 55 decibels or more at each of the relevant frequencies or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

A January 2008 VA audiogram is also of record.  The hearing threshold data recorded is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
60
LEFT
15
20
35
60
60

Speech discrimination data is also noted, 92 percent for the right ear and 76 percent for the left ear.  The data does not state whether the data recorded is in puretone thresholds or in accordance with the Maryland CNC test, but under 38 C.F.R. § 4.86, the data recorded, were it treated as puretone threshold and Maryland CNC data, would result in bilateral puretone threshold averages of 43.75.  This would result in level I rating for the right ear and level III rating for the left ear, which corresponds to a noncompensable rating. 

The Veteran underwent a second VA (QTC) audiological evaluation in June 2009.  The Veteran described symptoms of asking people to repeat themselves and difficulty in conversation at home and at work.  He stated that he could not hear in background noise and that it was frustrating for him and his family.  Bilateral hearing loss was found and the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
65
60
LEFT
5
5
30
65
70

The average puretone threshold for the Veteran's right ear was 41.25 decibels, and the average puretone threshold in the Veteran's left ear was 42.5 decibels.  On the Maryland CNC test, the Veteran received a score of 84 percent for the right ear and 86 percent for the left ear.  Bone conduction data is also of record but cannot be considered for rating purposes under 38 C.F.R. § 4.85(a).

The June 2009 results equate to an assignment of level II for the Veteran's right ear and level II for his left ear, which merits a noncompensable disability rating using Table VI.  Table VIa remains inapplicable as the Veteran does not have (1) puretone thresholds of 55 decibels or more at each of the relevant frequencies or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The Veteran was seen for a final VA audiological evaluation in April 2011.  The Veteran alleged significant occupational effects due to difficulty hearing in the presence of background noise and without the use of binaural amplification.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
60
LEFT
15
5
30
50
55

The average puretone threshold for the Veteran's right ear was 40 decibels, and the average puretone threshold in the Veteran's left ear was 35 decibels.  On the Maryland CNC test, the Veteran received a score of 98 percent for the right ear and 96 percent for the left ear.  

The April 2011 results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable disability rating using Table VI.  Table VIa is again inapplicable.  See 38 C.F.R. § 4.86.  

The Veteran has testified that he has difficulty hearing and argues that he is therefore entitled to a higher rating.  He is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board also finds that his testimony with regard to the nature and effects of his hearing loss is credible.  However, the rating criteria for hearing loss contemplate a degree of functional difficulty due to demonstrable hearing loss, even in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignment of a noncompensable rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., conversational difficulty and difficulty hearing in the presence of background noise) are not shown to cause any impairment that is not already contemplated by 
38 C.F.R. § 4.85.  The rating schedule specifically allocates a noncompensable rating for levels of hearing that are acknowledged to be disabling, thereby resulting in a degree of occupational impairment.  See 38 C.F.R. § 4.10.  The Board acknowledges that the Veteran has occupational difficulties, as shown by his statements and the statement of his employer, but does not find that the occupational difficulties described rise above the level of occupational impairment contemplated by the rating code.  Therefore, the Board finds that the rating criteria reasonably describe the disability and functional impairment caused by the Veteran's bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


